McMurray, Presiding Judge.
Defendant and another (this appeal does not involve the co-defendant’s case) were charged in a three count indictment with the offenses of robbery by use of force, attempted rape of one person, and simple battery upon another person. The jury returned a verdict finding the defendant and his co-defendant guilty as charged on the counts involving robbery and simple battery. As to Count 2 involving the alleged attempted rape, the two were found guilty of the lesser included offense of simple battery. Defendant was sentenced to serve 20 years in the penitentiary on the robbery conviction and consecutive sentences of 12 months each on the two simple battery convictions.
After the appeal was filed in this court defendant’s appointed *555counsel filed a request to withdraw from the case pursuant to Anders v. California, 386 U. S. 738 (87 SC 1396, 18 LE2d 493). Counsel’s motion states that after a conscientious and thorough examination of the record and transcript of the case counsel believes that an appeal in this case is wholly frivolous and without merit. Counsel has fully complied with the requirements of Bethay v. State, 237 Ga. 625 (229 SE2d 406). See also Hill v. State, 238 Ga. 564 (233 SE2d 796).
Decided September 14, 1981.
H. Lamar Cole, District Attorney, for appellee.
After examination of the record and transcript to determine whether, in fact, the appeal is wholly frivolous, and finding that it is, counsel was granted permission to withdraw. The defendant has been notified of this action and of his options by reason thereof. No other counsel has been appointed or employed and defendant has not raised any enumeration of error or valid ground for appeal prior to rendition of this opinion.
In compliance with the above cases, we have fully and carefully examined the record and transcript. A rational trier of fact (the jury in the case sub judice) could reasonably have found from the evidence adduced at trial proof of guilt of the defendant beyond a reasonable doubt of the offenses of robbery by use of force, simple battery upon the person of Rebecca Schuyler, and simple battery upon the person of Lathan Baker. See Moses v. State, 245 Ga. 180, 181 (1) (263 SE2d 916); Sanders v. State, 246 Ga. 42 (1) (268 SE2d 628); Jones v. State, 154 Ga. App. 806, 807 (1) (270 SE2d 201). Our examination discloses no errors of substance, hence no reversible error has been found.

Judgment affirmed.


Quillian, C. J., and Pope, J., concur.